In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 01-2139
ALLSTATE INSURANCE COMPANY, as
subrogee of Sam Lakhia,
                                                   Plaintiff-Appellant,
                                  v.

MENARDS, INCORPORATED,
                                                  Defendant-Appellee.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
            No. 99 C 1583—Harry D. Leinenweber, Judge.
                          ____________
   ARGUED NOVEMBER 8, 2001—DECIDED FEBRUARY 5, 2003
                          ____________


  Before BAUER, RIPPLE and WILLIAMS, Circuit Judges.
  PER CURIAM. Familiarity with our previous decision in
this case is assumed. See Allstate Ins. Co. v. Menards, Inc.,
285 F.3d 630 (7th Cir. 2002). In that decision, we certified
to the Supreme Court of Illinois the following question:
    What is the applicable statute of limitations in Illinois
    for an action for damage to property based on the
    doctrine of strict liability in tort when that action is
    brought within the applicable statute of repose?
  The Supreme Court of Illinois accepted our certification.
In its later opinion, that court determined that the applica-
2                                                 No. 01-2139

ble statute of limitations is five years. See Allstate Ins. Co.
v. Menards, Inc., No. 93620, 2002 WL 31725416, at *5 (Ill.
Dec. 5, 2002).
   The district court had dismissed this action because
it believed that the applicable statute of limitations was
two years. Because the Supreme Court of Illinois has
now determined that the applicable statute of limitations
is five years, we must reverse the judgment of the dis-
trict court and remand the case to that court for proceed-
ings. Allstate may recover its costs in this court.
                                   REVERSED and REMANDED

A true Copy:
        Teste:

                           _____________________________
                           Clerk of the United States Court of
                             Appeals for the Seventh Circuit




                     USCA-02-C-0072—2-5-03